Citation Nr: 0102406	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  96-36 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
December 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought. 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1983, 
the RO continued the denial of the veteran's claim of 
entitlement to service connection for right leg disability.

2.  That evidence associated with the claims file subsequent 
to the January 1983 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1983 RO decision which denied entitlement to 
service connection for a right leg disability is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000). 

2.  New and material evidence to reopen the claim for service 
connection for a right leg disability has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from January 1983, the 
RO, denied entitlement to service connection for a right leg 
disability, as the evidence failed to demonstrate a right leg 
disability in service or that the then manifested right leg 
disability was related to military service.  Inasmuch as the 
veteran did not perfect a timely appeal, the RO's decision is 
final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.  Nevertheless, the veteran was notified 
of the evidence necessary to complete his claim, and 
considerable effort was expended by the RO to collect 
additional medical and treatment records.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

The evidence of record at the time of the prior rating 
determination consisted of the veteran's service medical 
records, which included, inter alia, a brief treatment 
history of right knee pain in service that was attributed to 
muscle strain/cramp without suggestion of any traumatic 
injury proximate thereto.  At the time of the prior rating, 
the claims file contains records relating to sports injuries 
to his knee beginning in 1971 and subsequent treatment for a 
lateral meniscectomy without any association of such 
disability to service.  There is a medical report dated in 
1980 which reflects the veteran's complaint of trouble with 
the knee during service beginning in 1975, but the report 
does not show an injury to the knee in service.  However, 
there is reference to a sports injury having occurred in the 
past.  The report does not associate any problem with the 
right knee, or leg and ankle, to service.

In the context of the current claim, substantial clinical 
inpatient and outpatient treatment records pertaining 
primarily to a psychiatric disorder, variously characterized, 
have been obtained.  Records underlying a Social Security 
disability determination have also been obtained.  The 
records concededly contain a few minor references to the 
right leg.  However, no linkage was suggested between any 
right leg disability and the veteran's service.

The veteran has also submitted several statements of his own 
purporting to associate his right leg disability to his 
service.  The law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  Thus, the veteran's statements do not serve his 
claim in a meaningful way, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that laypersons are not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise), nor do 
they provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).

When the case was previously decided in 1983, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability and service, and 
there was no supporting evidence of a traumatic injury during 
service, especially a football injury, but there was 
supporting evidence of sports injuries at other times.  The 
evidence submitted after 1983 adds nothing to what the RO had 
before it when his claim was considered and denied in 1983.  



Therefore, the evidence by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
The Board concludes that, inasmuch as no new and material 
evidence has been presented to reopen the previously 
disallowed claims, the prior decision remains final.  
Accordingly, the benefit sought on appeal must be denied.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a right leg disability, the appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

